Haítha, J.
On the original transcript, a point was made on the amouht of the judgment. An amended transcript, on *378file, cures the error, if any appeared in that respect. The suit was founded on two notes. One waived relief, &c.; the other did not, hut was dated in 1839, previous to the passage of the statutes upon that subject. The Court rendered a judgment to be collected without relief. There was no error in this. There is no dispute but that if the contract was really made in 1839, the law of that date should govern, as to valuation, &c. But there is some controversy as to how that fact should be ascertained: whether the judgment of the Court should ascertain the fact; or whether the officer has the power and authority, when the execution is in his hands, to determine it. Here the Court did determine it, and we do not see any thing in the record to disturb that conclusion.
M. M. Bay, for appellant.
Davis cb Wright, for appellee.
Per Ouriam.
The judgment is affirmed, with 5 per cent, damages and costs.